DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 20-38 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 11-17: These claims recite structure and therefore, is a system and steps and there is a method/process. The claim(s) recite(s) “receiving…, assigning… “utilizing and “changing…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “receiving information”, assigning information, utilizing something and changing information.  That is, other than reciting “physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors”, the claim encompasses a person assigning information, receiving information, utilizing information and changing information. The mere nominal recitation of by a ““physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either can all be done in the human mind or via paper and pen.    Step 2A Prong Two: The claim recites the additional elements of 1) ““physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors” and used to assign information, receive, utilize and change.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors” in the steps are recited at a high level of generality, i.e., as a generic components performing a generic functions.  This generic ““physiological monitor”, “wearable fitness monitor”, and “computer” avatar”, “sensors” is no more than mere instructions to apply the exception using a generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 23, 26-28, 31-33 & 36-38 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Karkanias et al. (U.S. Publication Number 2009/0309891).
Referring to claims 20 & 27, Karkanias et al. discloses one or more hardware processors (1214); receiving a measurement from a physiological monitor (512); assigning one or more characteristics to a computer avatar that reflects the measurement (Fig. 6); utilizing the computer avatar in the gaming software (paragraph 0034); and changing the one or more characteristics of the computer avatar according to a subsequent measurement from the physiological monitor indicating a change in health or fitness of the person (624 & 626).
Referring to claims 21 & 28, Karkanias et al. discloses wherein the physiological monitor comprises a wearable fitness monitor (Fig. 5: 512).
Referring to claim 23, Karkanias et al. discloses wherein the gaming software is an online gaming software (paragraph 0034).
Referring to claim 26, Karkanias et al. discloses wherein the measurement is responsive to tracking an exercise activity of the person (paragraph 0031).
Referring to claim 31, Karkanias et al. discloses receiving a measurement from a sensor (512); assigning one or more characteristics to a computer avatar that reflects the measurement (Fig. 6); assigning a performance capability of the computer avatar in a gaming software based on the one or more characteristics (Fig. 6); and utilizing the computer avatar with the assigned performance capability in the gaming software (paragraph 0034).
Referring to claim 32, Karkanias et al. discloses wherein the sensor comprises a glucose sensor and the measurement comprises a blood glucose level (abstract).
Referring to claim 33, Karkanias et al. discloses wherein the sensor comprises an optical sensor and the measurement comprises a pulse rate (abstract – heart rate).
Referring to claim 36, Karkanias et al. discloses wherein the measurement comprises exercise performance (paragraph 0031). 
Referring to claim 37, Karkanias et al. discloses wherein the sensor is included in a wearable fitness device and the measurement corresponds to fitness data measured by the sensor in the wearable fitness device (512 & paragraph 0027).
Referring to claim 38, Karkanias et al. discloses wherein the gaming software is online (Figs. 3, 4 & 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 25, 29, 30, 34 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkanias et al..
Referring to claims 22, 24 & 25, Karkanias et al. discloses the method according to claim 20.  However, Karkanias et al. does not explicity disclose wherein the one or more characteristic comprises clothing, wherein the one or more characteristics comprises a combat skill of the computer avatar and wherein the one or more characteristics comprises a racing skill of the computer avatar.  Karkanias et al. teaches physical characteristics (paragraph 0027).  At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to have wherein the one or more characteristic comprises clothing, wherein the one or more characteristics comprises a combat skill of the computer avatar and wherein the one or more characteristics comprises a racing skill of the computer avatar because Applicant has not disclosed that having wherein the one or more characteristic comprises clothing, wherein the one or more characteristics comprises a combat skill of the computer avatar and wherein the one or more characteristics comprises a racing skill of the computer avatar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Karkanias's system, and applicant's invention, to perform equally well with either physical characteristics encompassing skill as well taught by Karkanias et al. or the claimed wherein the one or more characteristic comprises clothing, wherein the one or more characteristics comprises a combat skill of the computer avatar and wherein the one or more characteristics comprises a racing skill of the computer avatar because both computers would perform the same function of altering the avatar based on what the avatar is doing. Therefore, it would have been prima facie obvious to modify Karkanias et al. to obtain the invention as specified in claims 22, 24 & 25 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Karkanias et al..Referring to claims 34 & 35, Karkanias et al. discloses the method according to claim 31.  However, Karkanias et al. does not explicity disclose wherein the sensor comprises an optical sensor and the measurement comprises a blood oxygen saturation and wherein the measurement comprises a respiration rate.  Karkanias et al. teaches physiological sensors (abstract).  At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to have wherein the sensor comprises an optical sensor and the measurement comprises a blood oxygen saturation and wherein the measurement comprises a respiration rate because Applicant has not disclosed that having wherein the sensor comprises an optical sensor and the measurement comprises a blood oxygen saturation and wherein the measurement comprises a respiration rate provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Karkanias's system, and applicant's invention, to perform equally well with either physical characteristics by Karkanias et al. or the claimed wherein the sensor comprises an optical sensor and the measurement comprises a blood oxygen saturation and wherein the measurement comprises a respiration rate because both types of sensors would perform the same function of obtaining data. Therefore, it would have been prima facie obvious to modify Karkanias et al. to obtain the invention as specified in claims 34 & 35 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Karkanias et al..
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anwar (U.S. Publication Number 2013/0196297) teaches interactive shopping – health and wellness.
Cargill (U.S. Publication Number 20110086712) teaches an online games integrated with an online green mall.
Nihtila (U.S. Publication Number 2004/0002634) teaches a system and method for interacting with a user’s virtual physiological model via a modile terminal.
Preminger (U.S. Publication Number 2013/0046206) teaches a system and method for neurocognitive training and/or neuropsychological assessment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715